Case 7:19-cr-00497-NSR Document 249-1 Filed 05/12/21 Page 1 of 1

From: Dell | Order Delay <delay@order.dell.com>

Sent: Tuesday, May 11, 2021 6:56 PM

To: Daniel Seligman <dseligman@cprcomputer.com>

Subject: Your Dell Order Has Been Delayed | Dell Purchase ID: 2008284873321 | Purchase Order:

D@LL Technologies

We apologize for the delay.

Thank you for your recent order with Dell. We are working to ship your order as
quickly as possible. The delivery date for your order to arrive has been updated
to MAY. 17, 2021.

Your order is very important to us. We apologize for any inconvenience this
change in delivery may cause.

For the most up to date information, please use the button below to track your
order or initiate a cancellation request and avoid any charges. If a cancellation
request is not made, your order will be delivered on the date noted above.

We appreciate your business and patience. Thank you for choosing Dell.

Dell Purchase ID: 2008284873321
Purchase Date: MAY. 08, 2021
Revised Delivery Date: MAY. 17, 2021

Customer Number:: 148203273

 
